Citation Nr: 0126784	
Decision Date: 11/27/01    Archive Date: 12/03/01	

DOCKET NO.  91-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the service connection for the residuals 
of a head trauma. 

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for bunions.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) and 
inactive duty training (IDT).  Service personnel records 
indicate that the appellant was a member of the United States 
Naval Reserve from December 22, 1975, to September 30, 1982, 
and again from August 29, 1983, to June 17, 1985.  During 
these two periods of Naval Reserve enlistment, she served on 
ADT for the following periods: May 10, 1976, to May 21, 1976; 
February 11, 1978, to February 24, 1978; October 19, 1978, to 
October 30, 1978; February 10, 1979, to February 19, 1979; 
February 11, 1980, to February 22, 1980; March 1, 1982, to 
March 12, 1982; November 21, 1983, to December 2, 1983; and 
November 5, 1984, to November 16, 1984.  She was also a 
member of the United States Army Reserve from October 1, 
1982, to August 28, 1983.  In addition, the appellant was a 
member of the Illinois National Guard from July 24, 1989, to 
October 1, 1990. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 1993 decision, the Board upheld the RO's denial 
of the appellant's claims.  The appellant filed a timely 
appeal to the United States Court of Veterans Claims (Court).  
In November 1994 the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
representative filed a joint motion for remand and to stay 
further proceedings.  The Court granted the joint motion that 
month.  

In January 1996, the Board remanded this case to the RO for 
additional development.  In January 1996, the Board noted 
that the appellant appeared to be raising additional claims.  
These claims were addressed by the RO in a May 1999 
determination.  In August 1999, the appellant stated that she 
was not pursuing her claims addressed within the May 1999 
determination.  Accordingly, no further action is required 
with respect to these claims.  

In January 1996, the Board addressed the issue of entitlement 
to service connection for the residuals of a head injury, to 
include an acquired psychiatric disability.  Since 
January 1996, the appellant has filed additional statements 
regarding her claim.  Based on these statements and her 
testimony before a hearing officer at the RO in August 2000, 
the Board will address separately the claims of entitlement 
to service connection for the residuals of a head trauma and 
entitlement to service connection for an acquired psychiatric 
disorder, including an alleged organic mental disorder and a 
psychiatric disability caused by an alleged sexual assault.  
These issues were addressed separately by the RO in a 
December 1999 supplemental statement of the case.  The 
appellant filed a timely substantive appeal to this 
determination in January 2000.  Accordingly, the Board can 
address these issues separately without prejudice to the 
appellant.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable decision of the appellant's appeal has been 
obtained.  The VA has fulfilled the duty to assist the 
appellant in the development of all facts pertinent to the 
claims under both the old and new criteria for the evaluation 
of claims to the extent the cooperation of the claimant 
permits.

2.  The record demonstrates that information from the 
claimant concerning records and events is demonstrably 
unreliable, and she fails to cooperate in examinations.

3.  The record is clear beyond reasonable dispute that the 
lack of cooperation of the claimant precludes the ability of 
an examiner to arrive at a valid diagnosis of current claimed 
disability or, even if a valid diagnosis could be secured, 
precludes the ability of a medical provider to arrive at a 
probative medical opinion as to the likely causal 
relationship between a period of service and a diagnosed 
disability.  

4.  Because a diagnosis of a current claimed disability or a 
valid medical opinion as to the etiology of a current 
disability is impossible, under the duty to assist prior to 
the Veterans Claims Assistance Act of 2000, further 
development is not required because even if the putative 
additional evidence could be obtained, it could not make a 
difference in the result.

5.  Because a diagnosis of a current claimed disability or a 
valid medical opinion as to the etiology of a current 
disability is impossible, under the duty to assist as 
modified by the Veterans Claims Assistance Act of 2000, 
further development is not required because there is no 
reasonable possibility that assistance would aid in 
substantiating the claim. 

6.  The appellant's evidentiary assertions generally 
regarding the events during her service not credible. 

7.  The appellant's specific evidentiary assertion that she 
was sexually assaulted during her service is not credible.  
As a result, no medical opinion relying on evidentiary 
assertions from the appellant could have probative weight.  

8.  An acquired psychiatric disability was not present in 
service, or shown to be related to military service.

9.  Service records or other credible supporting evidence 
does not verify any claimed stressor during service.  In 
addition, the appellant is not a credible witness on her own 
behalf in her claim for benefits in light of multiple, 
material inconsistencies in her statements provided in the 
context of the claim for VA benefits.  

10.  The appellant's complaints regarding an alleged back 
disability, left hip disability, and bilateral foot 
disability claimed as bunions being associated with incidents 
during her service are not credible. 

11.  The appellant's alleged bilateral foot disability 
claimed as bunions, left hip disorder and low back disability 
were not caused or aggravated by the appellant's service. 


CONCLUSIONS OF LAW

1.  The residuals of a head trauma was not incurred in or 
aggravated by the appellant's service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001).  

2.  An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence in service may not 
be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, and 3.309(a) (2001); 66 Fed. Reg. 
45620 (Aug. 29, 2001).

3.  Bunions were not incurred in or aggravated by the 
appellant's active service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001).  

4.  A left hip disability was not incurred in or aggravated 
by the appellant's active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001).

5.  A low back disability was not incurred in or aggravated 
by the appellant's active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620 (Aug. 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The matter has been under extended development for a number 
of years and the record is now voluminous.  For purposes of 
clarity, the Board has followed a general policy of reporting 
the evidence in chronological order by the date it was 
created, rather than the date it became part of the record.  

Records from the Marion General Hospital show the claimant 
was seen in March 1957 for what was diagnosed as acute 
anxiety reaction.

Service medical records include examination reports from 
December 1975, December 1976, January 1979, November 1981, 
August 1983 and November 1984.  At the time of each 
examination, the claimant completed a Report of Medical 
History where she expressly denied all relevant symptoms or a 
hospitalization for any relevant disorder.  Each 
corresponding Report of Medical Examination accompanying 
these medical histories reflects normal findings for all 
relevant areas.  

Service records indicate that in February 1977, while the 
appellant was quartered for training purposes in a military 
facility, she sustained a bruise following a fall from a top 
bunk, with a subsequent diagnosis of contusion, left hip.

A June 1985 examination for civilian employment with the 
Federal Government is negative for pertinent history, 
complaints or findings.

In June 1986, W.B.B., M.D., signed a statement in his 
capacity as commander of the claimant's reserve unit.  He 
reported he had worked with the claimant for almost a year.  
He indicated she lacked the memory, concentration, 
comprehension and judgment to function effectively at her job 
as an administrative supply technician.  He provided a number 
of specific details concerning her inability to recall 
procedures and instructions.  He recommended that she receive 
psychiatric or neurological evaluation for a "probable 
organic disability."    

August 1987 treatment records show the claimant was involved 
in a vehicle accident and sustained multiple contusions.  The 
right shoulder and "right toe" were mentioned.

The record contains a May 15, 1988 statement signed by the 
veteran indicating that on that date she collided with an 
officer at an intersecting hallway.  They reportedly "banged 
heads" and the officer's glasses were knocked off.  She 
indicated she experienced a temporary loss of vision and 
"terrible pain in the left temporal region."  She also 
reported nausea, headaches and spinal flexion and abdominal 
discomfort.  She further described "motion discomfort" pain 
in the spine, left side and hip area, pain the lumbar area 
and the back of the head.  A statement from the other service 
member is also of record confirming the incident.

May 1988 private medical reports from St. Mary's Hospital 
reflect that the claimant, a reservist, reported that the day 
before seeking care she walked into another person and 
"banged heads."  She had multiple complaints including that 
she couldn't see for a while and she had knocked her whole 
left side with "terrible head blows."  She complained 
regarding her spine, neck, left side and left hip on walking.  
The clinical evaluation was negative.  She initially declined 
but later accepted a skull series of X-rays that was 
interpreted as normal.  The diagnosis was muscle spasms and 
headaches secondary to contusion.  Her situation was assessed 
as nonurgent and the disposition was to send her home in 
stable condition.  

She was seen again at the same facility in early June 1988.  
She reported that on walking both her legs felt weak and she 
had intermittent headaches.  She had experienced nausea, but 
denied vomiting.  She denied numbness and tingling.  She 
reported she felt nervous.  She stated she had aching pain in 
the mid-spinal area that comes and goes.  The evaluation was 
essentially negative.  The diagnosis was multiple system 
complaints with nothing emergent found.  A medical work up 
was recommended.  Her employer was reported to be the U.S. 
Army Reserve.

The claimant was seen in July 1988 at a VA facility in 
Louisville.  She reported a "concussion" two months earlier 
with blurred vision and ataxia.  The next day she experienced 
a dizzy spell and slurred speech, all of which resolved in a 
day.  She now reported symptoms including nausea, 
nervousness, bad dreams, pain down the back of the neck and 
pain in the ribs as well as cardiac pain.  The mental status 
and neurological evaluations were normal.  Assessment was 
probable post concussion syndrome.  The evaluator indicted 
that the condition would resolve in the next six to eight 
weeks.  She was told to return for treatment only if the 
symptoms persisted. 

A January 1989 quadrennial evaluation for the reserve unit 
reflects that the claimant reported a motor cycle accident at 
age 14 where she "nearly died" and lost consciousness.  She 
also reported a one-week hospitalization for a nervous 
breakdown in 1958 and a "concussion" in May 1988.   On her 
medical history questionnaire, she placed a checkmark in the 
space provided for a "yes" answer as to whether she had (or 
ever had) at the time examination recurrent back pain.  She 
also reported headaches, dizziness or fainting spells, a head 
injury, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia and nervous trouble.  There 
were numerous somatic complaints, including those relating to 
headaches, the neck, the heart, and feet.  A "severe" 
bunion was noted on a first toe.  The examiner commented that 
the claimant had many psychosomatic complaints and a 
histrionic personality.  He added that she had multiple 
physical problems and that some had no organic basis.  It was 
recommended that she seek psychiatric help for depression and 
hypochondria.  

A February 1989 report from Deacones Hospital reflects that 
the claimant appeared at the emergency room stating that her 
husband's friend had beaten her up.  Her account was 
characterized as "unusual" and she was said to be a 
"somewhat poor historian."

A VA Neurological evaluation was performed in May 1989 
involving review of the clinical records (the "chart") and 
the claims folder.  After recounting the history of the head 
injury in May 1988 and subsequent medical treatment, the 
physician noted the neurological evaluation and an EEG had 
been normal.  The physician concluded that there was no 
logical connection between the multiple somatic complaints of 
the claimant and the contusion, not concussion, she sustained 
in May 1988.  

The veteran submitted a claim for service connection in June 
1989 maintaining the St. Mary's records from May and June 
1988 shows a brain concussion and spine injury.  She stated 
in a September 1989 claim that she had permanent brain damage 
due to a brain concussion.  In subsequent claims, notably 
that of December 1989, the appellant contended that her 
psychiatric disability was the result of a collision between 
herself and an officer in May 1988 while she was on ADT with 
the U.S. Army Reserves.  The bunion condition was alleged to 
be the result of prolonged standing and marching while on 
Reserve duty.  The left hip and lower back disorders were 
alleged to have resulted from carrying heavy loads while on 
Reserve duty. 

Records from the Office of Personnel Management of the 
Federal Government include a November 1989 evaluation.  The 
medical history includes references to numerous beatings, 
strangulation, auto and motorbike accidents.  The relevant 
assessments included osteoarthritis of the spine, alcoholic 
personality, spouse abuse, multiple traumas and marital 
discord.  

Records relating to Social Security Administration benefits 
in late 1989 early 1990 include a statement involving the 
claimant's employment.  On this statement she indicated that 
she had worked under "extreme stress and constant verbal 
abuse.  And (sic) life threatening conditions at home by 
former husbands."  At an evaluation for the Social Security 
Administration performed in February 1990, she provided a 
detailed history that included her report that she could not 
sleep due to a constant fear that someone would break in and 
attack her.  She stated she had been married six times.  Each 
of her husbands reportedly was an alcoholic and each of them 
had physically abused her.  She described both beatings and 
stranglings by her husbands.  She indicated she had wild 
dreams because she had been attacked in her sleep in the 
past.  Although much detail of abuse was provided, there was 
no reference to an assault or rape in service.  She provided 
an account of sustaining a brain concussion when she ran into 
another reservist two years earlier.   

The physician noted a slight restriction of motion in the 
left hip.  The neurological evaluation was normal.  She did 
not appear anxious or depressed, but complained of panic 
attacks and insomnia.  She had along history of alcohol 
problems.  The examiner recommended a psychiatric evaluation.

A February 1990 psychiatric evaluation for the Social 
Security Administration included a history along the lines of 
that recorded on the earlier evaluation.  Once again, the 
claimant described much abuse by her husbands.  She further 
reported alcohol use since age 14 and described her alcohol 
consumption and related legal difficulties.  After 
neurological and psychiatric evaluation, the examiner 
provided a diagnosis of chronic alcohol dependency.  

A March 1990 daily activity report for the Social Security 
Administration contains recorded history from the claimant 
that she had been near death in the past due to beatings by 
her husbands and an auto accident.  It was further noted that 
she lived in a "bad neighborhood" and there had been 
attempts to break in and sexually assault her, but she talked 
her way out of these situations.  An April 1990 report notes 
the appellant's responses to questions concerning her 
functional ability were irrational.

A June 1990 report by an internal medicine specialist notes 
her "rambling history" which again included beatings by six 
husbands.  Objectively, the reported findings were 
essentially normal.  The examiner expressed his strong 
disagreement with the February 1990 evaluation that 
identified only chronic alcohol abuse and recommended a 
psychological evaluation.    

A July 1990 psychological evaluation for the Social Security 
Administration contains a very lengthy and detailed history.  
Statements concerning physical abuse by husbands and boy 
friends were noted.  No reference to a rape was noted.  The 
evaluator observed that the claimant was emotionally liable 
and depressed.  She was described as living in poverty and 
seeking financial security.  She showed little motivation for 
employment.

A July 1990 psychiatric review found the claimant had organic 
brain syndrome due to alcohol abuse with cognitive deficits, 
loose associations, rambling speech and difficulty with 
impulse control.  Also noted was a history of alcohol abuse 
and a personality disorder.

The RO requested the claimant to provide the specific dates 
of the alleged injuries in service.  In her April 1990 
response, the claimant referred only to the injury on May 15, 
1988.

In a statement dated January 1991, the appellant referred to 
her claims involving the head injury, bunions, lower back 
pains, "violent dreams," and "aggravated hip."  In her 
March 1991 substantive appeal, the claimant stated her 
"violent dreams" were due to her head trauma. 

In a May-June 1991 VA hospitalization, it was initially noted 
that the appellant was "not thought to be reliable."  She 
reported that all of her husbands had tried to murder her.  
She stated she had been attacked several times and that she 
had been raped several times, including once in service.  Her 
thought content appeared to be delusional.  At that time, she 
denied any alcohol abuse and any past psychiatric admissions.  
She was noted to have paranoid and grandiose ideas, as well 
as a slight push of speech and flight of ideas.  She admitted 
to auditory hallucinations.  Final diagnoses on Axis I 
included bipolar disorder, mixed type, rule out paranoid 
schizophrenia and rule out alcohol abuse. 

VA outpatient records from July to October 1991 contain a 
number of references indicating the claimant continued to 
appear to have a thought disorder.  

In September 1991, the Board remanded this case to the RO for 
additional development.  The Board requested that specialists 
in podiatry, orthopedics, neurology, and psychiatry examine 
the appellant to determine the extent and etiology of any 
pathology pertinent to the matters at issue before the Board 
at that time.

When VA examined her in October 1991, she reported a host of 
subjective complaints involving multiple systems.  She 
specifically complained of pain in the thoracic area.  X-rays 
of the lumbar spine at that time reveal no abnormalities and 
the examining physician reported no tenderness of the back.  
The orthopedic specialist who examined her indicated that 
chronic strain of the lumbosacral spine should be ruled out, 
and although X-rays of the lumbar spine were within normal 
limits, a diagnosis of chronic strain of the lumbosacral 
spine was reported.  X-rays of the left hip were interpreted 
as normal.  There was a slight restriction of left thigh 
flexion, but no abnormality of the left hip was reported, nor 
was the slight restriction of the left thigh motion linked to 
a hip disability.

An evaluation found the claimant had hypertrophied medial 
border of the first metatarsal heads bilaterally and 
bilateral hallux valgus.  Also noted was intractable plantar 
keratoma of the first metatarsal bilateral secondary to pes 
planus and genu valgum bilateral.  

At the October 1991 psychiatric evaluation, the physician 
recorded the claimant's subjective complaints and concluded 
that she provided a "disjointed, disorganized, incomplete 
and illogical history."  The examiner found that the 
appellant was not capable of a reliable or sequential 
history.  She was oriented for time, place and person, but 
gave no response to tests of recent or remote memory, 
retention or recall, calculations or extractions, or 
comprehension or judgment.  The appellant's insight was 
indicated to be "absent."  For example, the appellant 
contended that her children were older than she was.  The 
appellant also did not give a clear distinction between 
military and her civilian service.  The history as presented 
by the appellant was indicated to be "bizarre."  She 
reported her "stress" was not being permitted to 
participate in the Persian Gulf War.  The appellant was 
diagnosed with the residuals of an atypical psychosis.  

In a June 1992 statement, the claimant reported that she was 
gang raped in 1978 at the San Diego naval station by Filipino 
sailors.  She reported there was no "quarterdeck watch" and 
she never reported the episode.  She stated she now 
experiences great emotional distress from the incident and 
thought she was going to be killed.  

August and September 1992 VA outpatient treatment records 
reflect the claimant was seen for visual and auditory 
hallucinations.   

September 1992 clinical records contain a notation of low 
back pain.  

In an August 1993 statement, the claimant reported that 
during naval reserve duty in San Diego in February 1977, six 
or seven Filipino sailors raped her.  She stated that she 
never reported the episode.  She wrote that no one knew of 
this episode except her DAV representative, and what she had 
now confided in the letter.  

Based on the medical evidence at that time, the Board, in 
September 1993, denied the appellant's claims.  This decision 
was appealed to the Court.  

In November 1994, the joint motion to remand stated that 
while the RO had made an attempt to obtain information 
concerning the appellant's service dates, they wrote that the 
RO "did not follow through when a less than fully responsive 
reply was received from the National Personal Records 
Center."  

As indicated by General Counsel and the appellant's 
representative within the joint motion to remand, none of the 
examinations requested by the Board in a previous remand of 
the case included the requested opinions as to the etiology 
of any condition at issue.  The parties found that this was a 
violation of the VA's duty to assist.  The joint motion also 
stated, in pertinent part: 

Second, it is not clear from the record exactly 
when the appellant served on active duty training, 
or inactive duty training, especially with regard 
to the Army Reserve and Illinois National Guard.  
Without knowing when and how frequently the 
appellant was on duty, it is difficult for the RO 
or [the Board] to make any fully informed 
determination as to service incurrence of the 
alleged conditions which are the result of 
progressive disease rather than injury, such as the 
claimed bunions and hip and back disorders.  While 
the RO did make an attempt after [the Board's] 
remand decision to try to obtain that information, 
it did not follow through when a less than fully 
responsive reply was received from the National 
Personal Records Center.  (Emphasis added.)  

The appellant submitted to the record a January 1995 
statement on a prescription form signed by a physicians 
assistant indicating that she was disabled and had sustained 
a concussion in the past.  The appellant also submitted a 
statement dated in April 1995 on a prescription form, 
apparently signed by a physician.  The physician indicated 
the veteran is disabled from a psychosis and she "may have 
post traumatic stress from being raped in the Navy."  She 
also reportedly suffered from back pain and DJD [degenerative 
joint disease].  

In an August 1995 statement, the claimant reported terrible 
dreams about pulling heads off snakes.  She also stated that 
a transportation officer at Ft. Leonard Wood, Mo. beat her 
about the face and head.  She was knocked out and taken to 
her barracks instead of her home.  She stated the commanding 
officer asked her what happened, but she did not report it.  
This reportedly happened in "about 1985."  She also again 
mentioned a rape at San Diego.  

A September 1995 radiographic report indicated an impression 
of arthritis of the hip and sacro-iliac joints with no 
obvious fracture, dislocation or bone distraction.  

In January 1996, the Board remanded this case to the RO for 
additional development.  The RO was asked to request from the 
appellant a statement containing as much detail as possible 
regarding the following:
 
(a) The alleged rape which took place in 
1978.  The appellant should be asked to 
provide specific details, such as the 
exact date and place of the attack, her 
service unit at that time, duty 
assignment, and the names, ranks, unit 
assignment or ship, and any other 
identifying information concerning any 
OTHER individual who was made aware of 
the attack in 1978.  The appellant is 
advised that the information is vitally 
necessary to obtain supportive evidence, 
and that a failure to cooperate in this 
effort may have adverse consequences. The 
appellant is specifically requested to 
provide the names of friends and 
associates she knew whom she made aware 
of the attack in 1978.
  
(b)  The appellant should also be asked 
to specify her service with Army Reserve 
and/or the Illinois National Guard.  The 
appellant should, to the best of her 
ability, supply the dates of service, 
unit assignments, commanding officers, 
and any other documentation of her 
service in her possession. 

She was requested to provide identifying information 
concerning individuals who knew of the alleged rape.  

In April 1996, additional information was requested from the 
appellant regarding an alleged rape that took place in 1978.  
The appellant supplied additional information.  In May 1996 
she provided the name of an individual she stated she had 
informed about a rape in 1978 at the San Diego naval station.  
In another May 1996 statement, she indicated that she 
informed several individuals regarding the alleged rape, 
including her sister, a friend, her sister in law, her 
recruiter and two representatives, a friend, another 
representative and a nephew.  She did not indicate when she 
informed these individuals or whether she informed these 
individuals shortly after the alleged sexual assault.  

A prescription form dated in May 1996 refers to an infected 
bunion on the right big toe.  

At a May 1996 VA examination, the appellant reported a head 
injury in 1988 and that she was raped in 1978 while on 
"basic training" in San Diego, California.  She indicated 
that the boots she had to wear while in the military 
aggravated the problems with her feet.  She reported that her 
brain "concussion" causes her to vomit once a week.  She 
has headaches two times a week.  

During the evaluation, the examiner noted that the appellant 
had an ACE bandage around her left foot, as well as a 
Band-Aid on her left toe.  He noted, however, that the ACE 
bandage did not cover any area of infection, did not seem to 
impede her ability to walk, and did not have anything to do 
with her walking.  It was noted that the appellant had 
excellent range of motion in her cervical, thoracic, and 
lumbar spine.  There was no popping or grading or any other 
problems indicated.  The appellant noted pain.  The examiner 
found an adequate range of motion in all directions and 
stated that "everything appeared to be normal."  There was 
no evidence of abnormality found in the knees or the hips.  
In the examination of her feet, an infection was noted in her 
right big toe that did not seem to be acute.  

The appellant cried a good portion of the time during the 
evaluation.  There were no specific findings regarding the 
feet.  The examiner diagnosed the appellant with a history of 
paranoid schizophrenia.  It was indicated that it was 
difficult to examine the appellant's feet and see what kind 
of range of motion she had due to the infection in her right 
big toe.  However, the examiner stated, in pertinent part, 
that after the infection cleared up, there did not appear to 
be loss of range of motion and no deformity would probably be 
found.  

In the May 1996 evaluation of the appellant's hip, no 
pathology was found in the hips.  An examination of the spine 
(orthopedic) found no abnormality except for pain the right 
big toe and a history of paranoid schizophrenia. 

A May 1996 neurological evaluation indicated that the 
appellant did not give a clear-cut history of migraine 
headaches.  The appellant indicated that she had a headache 
(apparently, according to the examiner, depending on when you 
asked her within the examination) from daily to once or twice 
a month.  The appellant's responses were not clear.  No 
significant findings were found in this neurological 
evaluation except for the appellant's paranoid schizophrenia.  

In April 1996 and January 1997, the RO contacted the National 
Personnel Records Center in an attempt to ascertain exactly 
the appellant's service.  

In October 1996, the RO requested additional information 
regarding the names, addresses, and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to the appellant's claims.  It 
was requested that the appellant include information 
regarding the one-week hospitalization for a nervous 
breakdown in 1958, which she reported on a January 1989 
medical history form.  No direct response was received from 
the appellant regarding this request for information.  

In October 1996, the RO contacted the commander of the 
Mayberry National Guard and the Social Security 
Administration for additional information in support of the 
appellant's claims.  Additional medical records were obtained 
and noted above.  

Additional information was received from the RO regarding the 
appellant's service.  In October 1996, the Department of the 
Army, Illinois Army National Guard, stated that the appellant 
was a member of the Illinois National Guard from July 27, 
1989, through October 1, 1990.  During this time, she did not 
perform any ADT.  The only duty performed (documented in 
enclosed records) indicated her attendance at monthly unit 
training assemblies.  

In a statement apparently dated in November 1996 (the Board 
notes a hole is punched through part of the date, but 
accompanying records indicate the date was presumably 
November 1996), the claimant added further allegations 
concerning assaults in service.  She referred to blatant 
abuse and sexual harassment, and gave dates in June and April 
1986.  She also referred generally to 1985-86.  She stated 
that while on ADT, she was verbally harassed and that a 
transportation officer later beat her unconscious "among 
other members of the transportation department."  When her 
commanding officer asked what happened, she did not tell him.  
She described how a noncommissioned officer "shouted crazy 
verbal abuse" at her about how she almost bought land with 
fruit trees.  She alleged she was attacked in barracks in 
August 1988.  

In September 1997, the RO contacted the appellant and set out 
the evidence needed in support of her claim for compensation 
benefits.  Specifically, the RO noted that it was attempting 
to obtain additional records regarding her duty status with 
the United States Army Reserve and the Illinois Army National 
Guard.  The RO stated it was attempting to confirm her exact 
duty dates.  With regard to her statements regarding abuse or 
harassment during service, the RO noted that the appellant 
had not indicated that she had sought any medical or other 
professional treatment after any of the reported incident of 
harassment.  The RO acknowledged that treatment records had 
been obtained regarding the bumping incident in May 1988.  
The RO requested the appellant to advise them of any medical 
or professional assistance that may have been sought after 
the incident of abuse or harassment.  The RO also noted that 
the appellant had recently reported that she had been 
harassed and assaulted by a transportation officer, being 
rendered unconscious.  The RO requested that the appellant 
indicate if this incident was reported and what official 
records or reports might be available.  It was also asked 
that the appellant provide a general time frame when this 
occurred.  

The RO advised the appellant that she had indicated the names 
of several people who she informed of the alleged sexual 
assault in 1978.  It was requested that at least two of the 
people she informed of this event provide the VA with a 
statement about the particulars they know of and when they 
were advised of this incident.  It was stated that in the 
absence of any official records (either of investigation or 
contemporaneous medical treatment) that alternative record 
sources would be considered, but that the RO must have more 
information regarding this event.  It was requested that this 
information be returned as soon as possible.  

A statement from G. A. P., dated September 1997, indicates 
the appellant told this individual about an attack by a gang 
of Filipino sailors soon after she returned from ADT at the 
Naval Training Center in San Diego, California, in 
March 1978.  G.A.P. stated that the appellant suffers from 
PTSD.  G.A.P. also stated that the appellant had informed her 
that a transportation officer had beaten her unconscious at 
Fort Leonard Wood.  G.A.P. stated that after this episode the 
claimant transferred to another unit to get away from this 
abuse and harassment.  

A statement dated in September 1997 from M. B., indicated 
that the appellant told him in March or April 1978 that 
Filipino service members at San Diego had sexually assaulted 
her.

The RO made additional efforts to obtain pertinent service 
and medical records pertinent to the appellant's claim.  
Additional service personnel records were obtained.  Based on 
these records, the RO, in a March 1998 report, provided a 
detailed review of the appellant's service.  Service 
personnel records indicate that the appellant was a member of 
the United States Naval Reserve from December 22, 1975, to 
September 30, 1982, and again from August 29, 1983, to 
June 17, 1985.  During these two periods of Naval Reserve 
enlistment, she served on ADT for the following periods, 
according to the history of assignments and Norfolk Naval 
Station administrative remarks:

May 10, 1976, to May 21, 1976
February 11, 1978, to February 24, 1978
October 19, 1978, to October 30, 1978
February 10, 1979, to February 19, 1979
February 11, 1980, to February 22, 1980
March 1, 1982, to March 12, 1982 
November 21, 1983, to December 2, 1983
November 5, 1984, to November 16, 1984  

Additional service personnel records indicate that the 
appellant was a member of the United States Army Reserve from 
October 1, 1982, to August 28, 1983.  It is also indicated 
the appellant was a member of the Illinois National Guard 
from February 24, 1989, to October 1, 1990.  As noted above, 
an October 1996 letter from the Illinois National Guard had 
indicated that the appellant had no active duty training 
during this enlistment and only IDT involving attendance at 
monthly unit assemblies.  Apparently, she was also a member 
of the Army Reserve sometime during the period from June 1985 
to July 1989 because during a one-day period of IDT on 
May 15, 1988, she sustained the head injury that was 
documented.  It was noted that the exact inclusive dates of 
the appellant's Army Reserve enlistment covering this period 
was not known, nor is it known what, if any, ADT she had 
during this enlistment.  It was also noted, however, that the 
appellant had worked as a civilian for the United States 
Army.  Specifically, the records demonstrated that the U.S. 
Army employed her as a civilian in the capacities of office 
secretary, unit administrator, and administrative technician 
between July 1982 and July 1989.  The RO memorandum for file 
noted that therefore her treatment at the Army facility may 
have been at a time when she was working as a civilian at 
that post.  

In early June 1998, the RO requested the claimant to provide 
information about her new claim of an alleged 1986 assault.  
In a June 1998 statement, the appellant listed a series of 
individuals she believed would support her contention that 
she was assaulted during her ADT at Ft. Leonard Wood.  She 
further stated that one of these individuals "verbally 
recalled" the assault.  She stated again that she was 
treated for this assault at St. Mary's Hospital.

In June 1998, the RO contacted the 281st Maintenance Company, 
U.S. Army Reserve, Evansville, Indiana, requesting additional 
records regarding the appellant's service.  In a response 
received in July 1998, the U.S. Army Reserve Unit indicated 
that the appellant was separated from his unit in the late 
1980's.  It was indicated that she may have been transferred 
to a unit in Indiana.  If she was not with another unit, her 
records should be at AR-PERCEN in St. Louis. 

In a statement received from a child of the appellant, it is 
indicated that the claimant had called her former first 
sergeant ("K") who was still employed at Ft. Leonard Wood.  
The child stated that he overheard "K" relate that she 
remembered the incident in which the claimant was "Brutally 
Beaten" unconscious by a warrant officer about June 1986.  
"K" reportedly "vividly" remembered the incident.

In November 1998, the RO wrote to Ft. Leonard Wood requesting 
information about the reported sexual assault in the summer 
of 1986.  The RO requested that the military facility clarify 
the claimant's status as to her employment and as to whether 
she was on active or IDT.  The RO requested records of the 
reported sexual assault.  

In November 1998, the RO contacted the appellant and 
indicated that they were requesting additional service 
department records from Fort Leonard Wood.  The RO noted that 
the appellant and her daughter had identified several 
individuals still employed or serving at Fort Leonard Wood 
whom she believed knew about her sexual assault during the 
summer of 1986.  The RO requested the appellant to ask these 
individuals to used enclosed forms to make written, certified 
statements to report their knowledge of the assault, 
including the date it incurred.  It was noted that the RO had 
received letters from a "G. A. P." and a "M. B." regarding 
their knowledge of the sexual assault in February 1978 in San 
Diego, California.  It was also requested that the appellant 
provide the dates she was treated at a St. Mary's Hospital, 
in Evansville, Indiana, for a sexual assault that had 
allegedly occurred in the summer of 1986.   The claimant was 
also provided with a detailed list of possible alternative 
sources of information to support the account of the sexual 
assault in 1978 and 1986.   

In November 1998, the appellant provided additional 
information.  She included a copy of a page of the 
questionnaire sent by the RO.  The Board notes the hand 
written comments are vague and very general.  The statement 
appears to be to the general effect that the alleged 
"assault" in the 1980's actually involved constant verbal 
and mental abuse, rather than a physical assault 

In December 1998, the claimant submitted a copy of a report 
referring to treatment at St. Mary's Hospital in May 1988.

In February 1999, the appellant indicated that she did not 
have these medical records.  However, she had written to the 
21st. General Hospital unit in St. Louis, Missouri for 
additional records. 

In an October 1997 statement, the appellant maintained that a 
transportation officer beat her in 1986.  She reported she 
reported this to two service members, Col. C. and Sgt. D. U.  

Treatment records from St. Mary's Hospital reveal that the 
appellant was not seen in 1986, but rather in May 1988 for 
complaints of headache and dizziness as the result of banging 
her head with a fellow reservist.  There was no mention of a 
sexual or physical assault at that time or any prior 
treatment in 1986. 

In statement dated June 1998, the appellant reported that she 
had telephoned a "Sergeant K." who was employed at Fort 
Leonard Wood in June 1998.  The appellant reported that 
"Sergeant K." verbally recalled of the assault on her in 
1986.  The statement from the appellant's son indicates that 
she overheard "Sergeant K." state over the telephone that 
she remembered the incident in which his mother, the 
appellant, was virtually beaten unconscious by a warrant 
officer approximately in June 1986.  Telephone contact by the 
RO with "Sergeant K." at Fort Leonard Wood in February 1999 
(to confirm the appellant's and her son's reports) revealed 
that a "P. K." was a civilian employee at Fort Leonard 
Wood.  "P.K." indicated that since it had been almost 
thirteen years, she could not provide any details, but that 
she did remember that the appellant was beaten.  "K" 
indicated she would provide a statement. 

In response to this telephone conversation, the RO sent a 
letter to "P. K." in February 1998 requesting information 
that she may have regarding the assault of the appellant in 
June 1986, to include the date, name, of the perpetrator, and 
whether or not the appellant was hospitalized or treated.  
The appellant was informed of this request for information 
from "P. K."  There has been no response from "P. K."  Nor 
has the appellant provided verification.  

In a May 1999 rating decision, the RO specifically denied the 
claim of service connection for a psychiatric disorder as the 
result of sexual assault.  

In a June 1999 notice of disagreement, the appellant stated 
that the VA has at least two statements that she was beaten.  
She related that after making a statement "K" would not 
respond to the RO's letter asking for "additional 
information."  The appellant maintained that these 
statements should provide sufficient evidence to support her 
account.  The appellant noted that she had written for leave 
and earnings statements.  However, the Army Reserve Center 
had not honored her request for information.  The appellant 
requested that the RO indicate whether they had made a 
request for these records.  

In an August 1999 response, the RO noted the appellant's 
letter of August 1999 concerning the VA's recent action with 
her claim.  In September 1999, the RO stated that it did not 
have the authority to insist that "P. K." provide a written 
statement in support of the appellant's claim.  The RO 
requested that the appellant contact "P. K." and ask that 
she provide this evidence.  It was indicated that the 
statement as to her assault must be confirmed by verification 
of her status as being on ADT at the time of the incidents in 
1978 and 1986.  It was requested that this evidence be 
provided as soon as possible, preferably within 60 days.  

In November 1999, the claimant submitted a copy of a letter 
from the Defense Finance and Accounting Service to the 
claimant.  The letter states that enclosed were copies of 
Leave and Earnings statements (LESs) for the period 1978, 
1986 and 1988.  The claimant stated that the letter did not 
include enclosures.  She submitted LESs for July and August 
1987, March 1988 and January 1990.

Additional VA evaluations were obtained by the RO.  In a 
November 1999 "joints" examination, it was indicated the 
appellant's claims file had been reviewed.  The appellant 
noted multiple musculoskeletal complaints.  She attributed 
these musculoskeletal complaints to an episode that occurred 
in the military in either 1986 (by her account) or by 1988 
(according to the record).  The appellant stated that she was 
assaulted and beaten (by her description).  The examiner 
noted that it was unclear of the nature of the injury she 
sustained at that time, other than a closed-head injury.  The 
claimant reported that following this episode she had 
problems with her back and left hip.  She also then referred 
to carrying packs in service as causing her low back 
discomfort.  The appellant also complained of bilateral foot 
pain.  

The examiner stated that although the appellant's claims file 
had been reviewed, there were "minimal supporting 
documents."  The appellant refused further radiographic 
assessment of her lumbar spine and pelvis on the grounds that 
such examinations had been conducted in the past.  However, 
the examiner noted that none of these studies were available 
for review.  In this regard, it is unclear if the appellant 
actually underwent any of the studies that she indicated.  
The examiner perceived that responses from the appellant 
frequently were not appropriate.   Further, the examiner 
stated that it was difficult to elicit a response to from the 
claimant for many questions.  The diagnosis was paranoid 
schizophrenia.  

During an objective evaluation, the appellant's pains and 
difficulties with pain were indicated.  With respect to the 
appellant's lumbar spine, the examiner stated, in pertinent 
part, that there was "no consistency between her complaints 
and the physical examination."  Her manual motor testing was 
strikingly abnormal, but this appears to reflect a 
supratentorial component.  The examiner stated that there was 
no etiological relationship between the appellant's military 
service and the development of hallux valgus.  The examiner 
also stated that, in his estimation, it was safe to conclude 
that there was no relationship on an etiologic basis between 
the appellant's past military service and injuries and the 
development of hallux valgus.  Although definite conclusions 
could not be drawn regarding the lumbar spine and left hip 
pending radiographic examination, the examiner stated that 
there would appear to be no etiologic relationship between 
the appellant's aforementioned injury and the development of 
a left hip intertrochanteric bursitis or lumbar spondylosis.  
It was impossible for the examiner to correlate the 
appellant's obvious schizophrenia with her past history of 
closed-head injury.  This determination was best reached, in 
the opinion of an examiner, by a neurologist.  

A psychiatric evaluation was performed in October 1999.  The 
appellant's history was reviewed, including the appellant's 
claims folder.  It was indicated that past testing had 
indicated anxiety, somatization and dysthymia.  An 
exaggerated profile was also noted.  There was a significant 
indication that the appellant had a perception of being 
persecuted and being maltreated by others and the possibility 
of fixed-belief patterns related to those delusional and 
distorted ideas.  The appellant also appeared to have a lot 
of anxiety and somatization symptoms.  With regard to the 
question of whether the appellant had any residuals from a 
head trauma, the examiner stated that this did not appear 
apparent.  While neurological testing was not conducted 
formally, the examiner noted that the appellant was an 
unreliable historian.  The evaluator noted symptoms of memory 
or cognitive dysfunction.  A significant abuse history was 
noted.  

Regarding the third question posed by the Board (whether an 
acquired psychiatric impairment was related to symptoms 
reported in May 1988) the examiner stated that, based on all 
the evidence of record, it would be:

. . . quite a stretch to say that her 
psychological symptoms are related to 
cracking heads with a fellow serviceman in a 
single incident, especially since there was 
no residuals documented in the record or 
problems related to that.  It also does not 
appear that the degree of her psychological 
problems are related to an incident recorded 
specifically from May 1988.  

A significant history of abuse was noted.  This appeared to 
be well documented even in light of the degree of her own 
reliability and tendency towards perceptions of mistreatment 
and persecution.  There was some objective evidence that 
suggests that the appellant had been significantly abused.  A 
significant psychological impairment was noted.  

In a November 1999 neurological evaluation, the appellant 
reiterated her previous complaints.  A history suggestive of 
mixed muscle tension and migraine headaches was noted.  Her 
present neurological examination, however, did not reveal any 
deficit.  The examiner stated that he did not find any 
permanent neurological deficit as a result of a head injury 
sustained in 1988.  

In an October 1999 evaluation of the appellant's feet, the 
examiner noted that the appellant used a cane.  The examiners 
specifically observed, however, that the appellant walked 
very briskly up to the counter without her cane and did not 
seem to have any problems that she reported during the time 
of her physical.  Detailed evaluations of the appellant's 
feet were noted.  The diagnosis included hammertoes and 
bilateral corns.  The examiner did not associate this 
disability with the appellant's service.  

The appellant requested a hearing before a hearing officer at 
the RO.  The hearing was held in August 2000.  The appellant 
referred to the episode where she bumped heads with another 
service member.  She stated she was treated for this at St. 
Mary's Hospital.  She believed this resulted in a psychiatric 
disability.  Her symptoms included memory loss. (Transcript 
at pages 2-11.)  She testified that she was sexually 
assaulted in February 1978.  When asked whether she sought 
treatment for this assault, she related that she just kept to 
herself.  She indicated that she told her friends back home, 
but did not report the incident.  When asked whether there 
were any letters dating back to the time of the event, the 
appellant responded in the negative.  She stated that her 
commanding officer took the assault lightly.  (Transcript at 
pages 14-18.)  With regard to the bunion condition, she 
reported she never received treatment for the disability in 
service.  She stated that a VA provider in Marion Illinois 
told her bunion disorder was due to service.  (Transcript at 
pages 21-22.)   

In December 2000, the RO contacted the appellant and noted 
her alleged treatment.  The RO requested additional 
information from the appellant regarding the alleged 
treatment noted by her during the hearing.  The appellant 
obtained additional information.  None of these medical 
records, however, associate the appellant's service with her 
current disabilities.

In a January 2001 statement, a private medical report was 
received indicating that the appellant had been seen in the 
past for problems with her bunions.  It was noted that it had 
been approximately 15 years since this physician last saw 
her.  The claimant was treated that month for complaints 
regarding her bunions.  She indicated that this difficulty 
happened in 1976.  She stated that prior to that time she had 
never had any problems but for marching when she was in the 
Navy wearing combat boots that were too tight.  The examiner 
noted that ill-fitting shoes could contribute to her bunion 
disorder.  However, the physician indicated that he was 
unsure if this is when she actually started having her 
problem.  It was noted that her bunions were fairly 
significant and probably did need some surgical attention.

The appellant's representative submitted written argument in 
June 2001.  

In August 2001, the appellant's representative submitted 
evidence from the claimant.  The representative waived the 
right of the appellant for consideration of this evidence by 
the RO.

II.  Duty to Assist

(A) Criteria

In November 2000, the Veterans Claims Assistance Act of 2000 
(the "VCAA") was enacted, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  It contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where are codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

(B) Discussion

(i)  Limits on the Duty to Assist

In view of the massive record accumulated during the 
protracted period this matter has been pending, the Board 
finds at the outset that this case presents several 
determinative questions with regard to the duty to assist: 

(1) Whether there is, in fact, any limit on the duty to 
assist under the old and the new law; 
(2) if so, what are those limits; and finally 
(3) whether those limits have been reached in this matter.  

The Board concludes that under both the old and the new law 
there are limits on the duty to assist.  As stated by the 
Court long before the VCAA, the duty to assist is not 
unlimited in scope.  

The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim 
with the claimant only in a passive role.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1993).  Nor is the VA required to search for 
evidence which, even if obtained, would make 
no difference in the result.  See Colvin [v. 
Derwinski], 1 Vet. App. at 174.  In short, 
the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there 
might be some unspecified information which 
could possibly support a claim.  In 
connection with the search for documents, 
this duty is limited to specifically 
identified documents that by their 
description would be facially relevant and 
material to the claim.  (Emphasis in 
original.)

The Court has further held that if a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative information.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Brown, 1 Vet. App. 190 reconsidered 
1 Vet. App. 406 (1991).  The Court has further noted that it 
is incumbent upon a claimant "to submit to VA examination if 
he is applying for, or in receipt of, compensation."  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992).  The Board notes 
that in Dusek, the claimant refused to report for examination 
when requested.   

The VCAA itself does not provide a blank check for the 
limitless expenditure of scarce VA adjudicatory resources.  
Rather the VCAA provides expressly that VA is only obligated 
to embark upon "reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought," and that VA's obligations end when 
there is "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a). 

Therefore, based upon the law and case law noted above, the 
Board concludes that under the standard existing before the 
VCAA, the limits on the duty to assist are at least: 

(a) That the claimant can not remain passive when her 
cooperation is necessary; 
(b) that the claimant must provide information essential to 
obtain putative information; and 
(c) that the duty to pursue evidence ends when, even if the 
putative evidence could be obtained, it could not make a 
difference in the result.  (Emphasis added.)  

Under the VCAA, the limits on the duty to assist are: 
(a) Only reasonable efforts are required to obtain evidence 
that could substantiate the claim; and 
(b) the duty ends where there is no reasonable possibility 
that assistance would aid in substantiating the claim.   
(Emphasis added.)  

(ii)  Limits Reached on the Duty to Assist 

For the reasons discussed below, the Board concludes as a 
matter of fact that the claimant plainly has violated (a) and 
(b) under the pre-VCAA law.  The Board further concludes that 
(c) under the pre-VCAA law and (b) under the VCAA have been 
reached and dictate that the duty to assist has ended in this 
matter. 

The Board further notes that the Court has held that the 
veteran's mental capacity at the time of filing does not 
trigger a heightened duty to assist under the statute or case 
law.  Stewart v. Brown, 10 Vet. App. 15 (1997).  In this 
context, the Board notes that while a number of psychiatric 
diagnoses have been advanced, no medical provider has found 
the veteran to be incompetent during the pendency of this 
matter.  For example, the October 1991 psychiatric evaluation 
indicated the claimant was oriented for time, place and 
person, but she gave no response to tests of recent or remote 
memory, retention or recall, calculations or extractions, or 
comprehension or judgment.  

The record demonstrates numerous notations that she has 
provided what were deemed by medical providers to be bizarre, 
delusional or irrational responses on examination.  There are 
also notations that her recollections simply do not square 
with contemporary records.  The Board finds that the VA 
examiners, particularly the most recent evaluators, have done 
their best to overcome the difficulties caused by the 
character of the claimant's statements of medical history and 
reports of subjective symptoms.  The Board concludes that 
there is no legal or regulatory authority for the Board to 
further delay adjudication of the claim on the speculative 
basis that at some point in the undetermined future the 
character of the claimant's statements of medical history or 
her reports of subjective symptoms will change for the 
better.  There clearly is no authority for the Board to order 
VA medical providers to enforce treatment or therapy for 
nonservice connected disorders on the claimant that might (or 
might not) improve the character of her statements of medical 
history and assertions concerning her current subjective 
symptoms.  VA has provided more than reasonable efforts to 
accommodate the claimant, but there is no legal obligation 
and no practical method to do more under the duty to assist.

In determining whether VA has satisfied its obligations under 
the duty to assist in this matter and whether there is any 
obligation to expend any more adjudicatory resources under 
either the old or the new law, the Board has considered both 
what has been accomplished and what the record demonstrates 
about the cooperation of the claimant.  Both of these matters 
are illuminated particularly in the numerous examination 
reports of record.

The record reflects a truly massive investment of VA 
resources in ten VA examinations.  The record also 
demonstrates a further large investment of Federal Government 
resources in a series of examinations performed for the 
Office of Personnel Management and the Social Security 
Administration.  Running through these examination reports is 
a striking and consistent pattern of obvious examples of the 
unreliability of the claimant as a historian and blatant 
examples of what appears to be either non-cooperative or 
possibly even manipulative behavior in the examination 
setting in pursuit of compensation benefits.  An April 1990 
report for the Social Security Administration shows the 
claimant's responses concerning her functional ability were 
irrational.  A June 1990 Social Security internal medicine 
examination notes her "rambling history".   

The claimant was "not thought to be reliable" at a May-June 
1991 VA hospitalization.  At the October 1991 psychiatric 
evaluation, the physician recorded the claimant's subjective 
complaints and observed that she provided a "disjointed, 
disorganized, incomplete and illogical history."  The 
examiner concluded that the appellant was not capable of a 
reliable or sequential history.  She was oriented for time, 
place and person, but gave no response to tests of recent or 
remote memory, retention or recall, calculations or 
extractions, or comprehension or judgment.  The appellant's 
insight was indicated to be "absent."  The examiner further 
pointed out that the appellant also did not give a clear 
distinction between military and her civilian service.  The 
physician characterized the history as presented by the 
appellant as "bizarre."

October 1999 VA psychiatric evaluation noted the claimant was 
an unreliable historian.  The October 1999 VA evaluation of 
the claimant's feet reflects that the examiner observed the 
claimant walking briskly without her cane, but appeared at 
the examination carrying a cane.  At the November 1999 VA 
"joints' examination, the medical provider observed the lack 
of supporting documentation for the claimant's accounts, the 
discrepancy between her claim of a head injury in 1986 verses 
the records showing a head injury in 1988.  The provider 
further described the claimant as providing no response or 
inappropriate responses.  The examiner added that there was 
"no consistency between her complaints and the physical 
examination."  

The Board concludes that this evidence alone would support a 
finding under the pre-VCAA law that the duty to assist had 
ended where, even if the putative additional evidence could 
be obtained, it could not make a difference in the result.  
It would also support a finding under the VCAA that VA has 
expended reasonable efforts to obtain evidence that could 
substantiate the claim and there is no reasonable possibility 
that assistance would aid in substantiating the claim.  

The pattern disclosed by this whole series of examinations 
for VA and other Federal Government agencies demonstrates 
that no credence can be attached to the subjective reports of 
the claimant as to her medical history.  There is also ample 
evidence that objective evaluation repeatedly demonstrated 
the claimant was either uncooperative or actively 
manipulative in her subjective reports of symptoms.  Over a 
span of nearly a decade, numerous examiners for VA, Social 
Security and the Office of Personnel Management have directly 
observed and commented upon the claimant's unreliability with 
regard to her medical history and subjective symptoms.  They 
have also noted what appear to be attempts to simulate 
disability in the objective examination setting (as indicated 
in the November 1999 "Joint" examination).  In the face of 
this record, it is obvious that development of any further 
background information is pointless as such development could 
not cure the fundamental problem that the presence of a 
current disability can not be validly ascertained when the 
claimant is at best non-cooperative in the examination 
setting or at worse provides false evidence.  To take Dusek 
to the next logical step, while the claimant "reports" for 
VA examination when requested, her conduct during the 
examinations either has the unintended effect or is 
deliberately aimed at defeating the ability of examiners to 
ascertain the presence of current disability.  Further, her 
manifest unreliability as to both her medical history and as 
to her current subjective symptoms either has the unintended 
effect or is deliberately aimed at defeating the ability of 
examiners to provide a sound medical opinion as to a causal 
relationship between a current disability, if existent, and 
service.  If it is impossible due to the actions of the 
claimant for any examiner to formulate sound medical opinions 
as to current diagnosis of a claimed disability and as to the 
etiology of any current disability, then it is clear that 
there is no obligation to continue the futile expenditure of 
scare resources.  Establishing the existence of a current 
disability is absolutely fundamental to a claim.  Chelte v. 
Brown, 10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  If this can not be accomplished due to the 
actions of the claimant, all other development is pointless.

Nor it this the only illustration of why the Board finds that 
the limits of the duty to assist have been reached in this 
case.  As the Court has observed, the duty to assist is not a 
license for a "fishing expedition."  The Board must point 
out that originally, the veteran advanced claims concerning 
disability involving the May 15, 1988 "head bumping" 
episode.  As the record reflects, the claimant repeatedly 
described this incident as a "concussion," but the 
overwhelming weight of the medical evidence from the 
providers who review the actual treatment records indicates 
this incident involved no more than a contusion.  
Subsequently, the claimant advanced an account that she was 
beaten unconscious by a warrant officer at Ft. Leonard Wood 
in 1986.  When requested to report any medical treatment for 
this incident, she alleged treatment at St. Mary's Hospital.  
When she was requested to provide evidence of treatment in 
1986 at this facility, she provided a copy of the May 1988 
treatment for the episode involving "head bumping."  As one 
examiner noted, the most reasonable interpretation of the 
tangled accounts by the claimant is that there was only one 
such event related to military duties, and that is the event 
documented in the service administrative and medical records 
prepared in 1988.  The Board finds this episode illustrates 
that the claimant's evidentiary assertions concerning 
outstanding records are demonstrably unreliable.  The Board 
finds no basis in law or logic to continue to task VA with 
the obligation to endlessly venture out on "fishing 
expeditions" to pursue allegations of additional evidence 
when reasonable efforts have already been mounted and the 
unreliability of such allegations is clear.  
 
(iii)  Joint Motion and the Duty to Assist

Joint Motion required development with regard to the dates of 
active duty training and inactive duty training.  The Board 
first notes in this context that early on in this matter the 
RO requested the claimant to provide specific dates of 
alleged injuries in service.  She replied in April 1990 only 
with the May 15, 1988 date.  The Board finds the extensive 
service administrative and medical records concerning this 
event are complete.  The Board further notes that it is the 
claimant who has the putative information concerning the 
dates of alleged injury or disease during a period of 
relevant service, particularly for a reservist, and that the 
action of the RO properly allocated the responsibility for 
providing this information to the claimant.  The joint motion 
instead effectively reversed the reasonable assignment of 
responsibilities and tasked VA with producing information 
that was clearly and particularly within the knowledge of the 
claimant.  Under the law of the case doctrine, however, the 
Board of course complied with the joint motion. 

Pursuant to the joint motion, the Board requested the 
claimant to provide data concerning her service dates in 
January 1996 remand.  The RO dutifully requested information 
from the claimant.  The RO then mounted an extensive series 
of efforts to obtain confirmation of the dates of service, 
including ADT and IDT.  In March 1998, the RO provided a 
comprehensive summary statement concerning the verified 
service dates.  The Board finds this statement accounts for 
her service, except for the apparent period of army reserve 
duty from 1985 to 1989.  For this period, the service 
department, despite repeated and diligent efforts by the RO 
has failed to specify the exact dates.  The record further 
demonstrates that during this same period the claimant was 
also a civilian employee of the reserve unit.  

The Board finds that the record is clear that further efforts 
by the RO to pursue confirmation of the dates of service in 
the army reserve between 1985 and 1989 would be futile.  The 
RO has exhausted available avenues.  The RO dutifully 
notified the claimant of its determinations in supplemental 
statements of the case and its problems obtaining 
confirmation of the dates between 1985 and 1989.  In order to 
identify the dates reserve active or IDT from 1985 to 1989, 
the RO sought the cooperation of the claimant.  The RO 
requested that the claimant obtain LESs to verify her reserve 
duty.  The record demonstrates that in November 1999, the 
claimant supplied a copy of a document from the Defense 
Finance and Accounting Service stating that it had provided 
the claimant with LESs for 1978, 1986 and 1988.  The claimant 
alleged no enclosures were supplied.  

The Board notes that there is a presumption of regularity 
that government officials discharge their duties.  See INS v. 
Miranda, 459 U.S. 14, 103 S.Ct. 281, 74 L.Ed.2nd 12 (1982); 
United States v. Chemical Foundation, Inc. 272 U.S. 1, 47 
S.Ct. 1, L.Ed. 131 (1926); Morris v. Sullivan, 897 F.2d 553 
(D.C.Cir. 1990).   The Court has held that mere assertion of 
nonrecipt by a claimant is not sufficient to rebut the 
presumption.  See Woods v. Gober, 14 Vet. App. 214 (2000).  
The Board finds the document supplied by the claimant 
establishes that she was mailed the relevant LESs.  Her mere 
assertion that she did not receive them is not sufficient to 
overcome the presumption of regularity.  Furthermore, this 
sequence of events did not take place in a vacuum.  The 
record already demonstrates the claimant's lack of 
cooperation or perhaps even manipulation.  Given this 
background, the Board as fact finder concludes that the 
claimant received the LESs but chose not to submit them.  
Accordingly, the Board finds that the mandate of the joint 
motion has been satisfied by the actions of the RO to the 
degree the cooperation of the claimant permitted.  To the 
extent the RO was unable to obtain verification of service 
dates between 1985 and 1989, the Board finds the shortfall is 
due to the actions of the claimant.   

(iv)  Old and New Standards for Duty to Assist Satisfied

The RO, over the last five years, has energetically attempted 
to develop this claim, primarily based on the appellant's 
statements.  The Board has noted no less than fifty separate 
efforts by the RO to assist the appellant in the development 
of this claim.  These encompass actions designed to obtain VA 
examinations, efforts to obtain pertinent service records, 
medical records from the VA and other medical sources, and 
attempts to elicit additional information from the appellant 
herself.  The RO has made extensive efforts to obtain medical 
records cited by the appellant, including, but not limited 
to, obtaining records from SSA and the Office of Personnel 
Management.  When the claimant yet again alleged other 
relevant records existed at the RO hearing in August 2000, 
the RO attempted to secure identifying data from the claimant 
as well as records.  This attempt proved fruitless.  The RO 
has undergone what can only be described as an exhaustive 
attempt to obtain adequate VA evaluations to evaluate 
successfully the appellant's claims.  The appellant has been 
the subject of no less than ten separate VA evaluations and 
re-evaluations in order to determine the nature, extent, and 
etiology of the disabilities at issue.  The Board finds the 
VA examinations answered the questions posed by the Board in 
its 1996 remand, once again to the extent that the 
cooperation of the claimant permitted.  The shortfalls in the 
claimant's statements of medical history and assertions as to 
subjective symptoms plainly defeated the ability of the 
examiners to ascertain the presence of current disability and 
to provide soundly based medical opinions as to etiology.  
The responsibility for this state of affairs rests plainly 
with the claimant.

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist to the extent the 
cooperation of the claimant permitted.  The appellant has 
been fully advised of the status of the efforts to develop 
the record as well as the nature of the evidence needed to 
substantiate these claims in multiple communications from the 
RO and the Board.  She and her representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate these claims.  As the RO has completely 
developed the record as much possible give the situation in 
this case, the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose. 

As noted above, the appellant has already demonstrated and no 
doubt can continue to demonstrate the ability to alter her 
accounts in a manner that indefinitely could provide a 
nominal basis for additional development.  For the reasons 
detailed above, however, under both the pre-VCAA and the VCAA 
law the Board finds that the limits of the duty to assist 
have been reached.  Accordingly, there is no further duty to 
pursue evidence under the pre-VCAA law because even if the 
putative evidence could be obtained, it could not make a 
difference in the result.  Further, there is no "reasonable 
possibility" that further actions by VA could substantiate 
the claim under the VCAA.  The Board cannot justify any 
further expenditure of VA resources when the existing record 
is already overwhelmingly clear.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the appellant are to be avoided.)


III.   Entitlement to Service Connection for an Acquired 
Psychiatric Disability
 
(A) Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the appellant's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307 and 3.309(a) (2001).  As stated by the Court, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination or 
relationship between the disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 308, 314 
(1993).

(B) Crediblity

(i)  Criteria

The Board finds that the appellant's crediblity with respect 
to all the issues on appeal is a determinative question.  The 
following discussion applies not only to the claim for 
service connection for a psychiatric disability, but also to 
the other matters on appeal.

The appellant contends that she has a psychiatric disability 
as the result of a head "concussion" during her service.  
The appellant has also contended that she has a psychiatric 
disability as the result of one or more assaults (including 
an alleged rape) during her service.  As a lay party she is 
competent to provide evidence on events subject to lay 
observation.  These would include assaults, alleged rapes or 
the fact of traumatic injury, such as a blow to the head or 
body.  It would also include the reporting of subjective 
symptoms perceptible to a lay party, such as pain or 
nightmares.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed.Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
crediblity and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
  
Because of petitioner's inconsistent affidavits and 
her expressed recognition of the difficulties of 
remembering specific dates of events that happened 
so long ago, [I] give greater credence and weight 
to the contemporaneous medical records filed in 
this matter.
  
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 
  
Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 333 
U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 
(1947).  This court's predecessor adopted the 
same principle.  Montgomery Coca Cola Bottling 
Co. v. United States, 222 Ct. Cl. 356, 615 
F.2d 1318, 1328 (Ct. Cl. 1980).

 Medical records, in general, warrant 
consideration as trustworthy evidence.  The 
records contain information supplied to or by 
health professionals to facilitate diagnosis 
and treatment of medical conditions.  With 
proper treatment hanging in the balance, 
accuracy has an extra premium.  These records 
are also generally contemporaneous to the 
medical events.
  
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's crediblity in question.

(ii)  Discussion

At the outset, the Board acknowledges and has given careful 
consideration to two circumstances in this matter that bear 
on a crediblity determination.  First, the Board is fully 
aware of the difficulties women in the military may encounter 
in substantiating the fact that they were assaulted during 
service.  Second, the record contains evidence of a number of 
psychiatric disabilities.  But the record in this case is 
overpowering as to the claimant's crediblity, even with great 
latitude allowed for these factors individually or in 
combination.  

To begin the analysis of credibility, the Board again notes 
that the record is replete with examples where clinicians 
have been moved to write explicitly that the appellant is a 
poor historian and given to obviously erroneous or even 
bizarre accounts.  These have been detailed above on pages 
34-35 and will not be repeated.  The Board must point out 
that these comments are not isolated or random but are from 
numerous examiners in different contexts and over a long span 
of years.  While the task of determining crediblity rests 
ultimately with the Board, in this matter these opinions 
represent a barrage of judgments based upon what the 
clinicians could directly observe that are devastating as to 
the credence that can be assigned to her representations in 
the examination setting. 

The record further demonstrates that she has repeatedly 
described the injury in May 1988 as a "concussion."  The 
contemporary medical evidence and those medical opinions 
founded upon an actual review of the contemporaneous evidence 
and objective findings, demonstrate beyond dispute that she 
sustained a contusion.  The Board finds this is a 
particularly decisive part of the record.  It is an event 
that no doubt occurred and for which ample contemporary 
documentation is of record.  Thus, her numerous statements 
concerning this event can be compared to objective evidence.  
It is therefore a touchstone or clear measure of how much 
credence can be placed in the claimant's statements of 
medical history.  This measure shows that her later accounts 
grossly misrepresent her past medical history.  The Board 
finds that where it is clear that the objective record 
demonstrates her statements of medical history as to this 
undisputed event bear little relationship to reality, it 
follows that no credence can be placed in her accounts of 
alleged events for which there is no supporting objective 
evidence.

The record is also replete with inconsistent statements from 
the claimant.  In her February 1990 psychiatric examination 
for Social Security, the claimant described alcohol abuse 
since age 14, and the examiner diagnosed chronic alcohol 
dependency.  Likewise a July 1990 psychiatric review found 
the claimant had organic brain syndrome due to alcohol abuse.  
Yet, at the May 1991 VA hospitalization, for example, she 
denied any alcohol abuse and any past psychiatric admissions.  
This denial obviously is a blatant contradiction of her past 
statements and what the record demonstrated. 

The record shows that when she was providing a medical 
history for claims with the Social Security Administration 
and the Office of Personnel Management, she provided repeated 
descriptions of large scale abuse at the hands of her 
multiple husbands, including beatings and strangulation.  The 
November 1989 records from the Office of Personnel Management 
reflect that during evaluations for disability the claimant 
provided detailed history of spouse abuse, including beatings 
and strangulation, as well as auto and motorbike accidents.  
Records from the Social Security Administration in late 1989 
and early 1990 disclose that the claimant likewise provided a 
history of working under "life threatening conditions" at 
home from former husbands.  In her detailed history supplied 
at an evaluation in February 1990, the claimant described 
abuse from her six husbands, including beatings and 
strangulation. 

A March 1990 report for Social Security shows the claimant 
described being "near death" in the past due to beatings by 
her husband and an automobile accident.  References to 
beatings also appear later, for example in the a June 1990 
internal medicine examination and a very lengthy and detailed 
history at a July 1990 psychological evaluation for the 
Social Security administration.  That the claimant was 
subjected to such abuses is horrifying and must command 
sympathy from the Board as well as any other party reviewing 
the record in this matter.  But it is also remarkable that 
none of this long sequence of detailed histories of terrible 
and even life-threatening abuse includes a reference to an 
assault or rape in service.

At the May-June 1991 VA hospitalization, she reported all her 
husbands tried to kill her.  She reported for the first time 
several rapes, including one allegedly in service.  It was 
remarked then that she appeared to be delusional.  In her 
June 1992 statement, she reported a rape in service in 1978 
by Filipino sailors.  In an August 1993 statement, she placed 
the date of the rape in 1977.  She also stated that she had 
never told anyone about the episode except for her service 
organization representative.  In May 1996, after the RO 
requested her to provide names of individuals she had 
informed about the alleged 1978 rape.  She then produced the 
names of a number of individuals.  Obviously, her statement 
in 1993 that she had never told anyone about the alleged rape 
in service, apart form a service organization representative, 
is in fundamental contradiction with her later assertion that 
she had informed many individuals. 

September 1997 statements from G.A.P. and M.B. report 
claimant told them of alleged rape in 1978.  They alleged 
this was soon after the event.  The Board finds these 
statements are entitled to no probative weight.  They are 
based not upon first hand knowledge, but upon statements from 
the claimant.  Since the Board has found the claimant not 
credible in her statements of medical history in support of 
her claim for VA benefits, it follows that the same lack of 
crediblity attaches to the mere repetition of the claimant's 
statements by others.  Further, the appearance of the 
statements occurs after the claimant first asserted that she 
had told no one about the episode but a service 
representative, and then after she was requested to submit 
such statements.  Clearly, the production of the statements 
contradicts the earlier evidentiary assertion that she had 
told only one individual about the episode.  Moreover, in her 
initial statement the claimant did not actually allege she 
told anyone about the episode contemporaneously to the event.  
Finally, the parties submitting the statements are related to 
the claimant and thus have an obvious source of bias.

In the statement apparently dated in November 1996, the 
claimant alleged abuse and sexual harassment and gave dates 
in April 1986 and generally to 1985-86.  She referred to 
being beaten unconscious by a transportation officer.   She 
also alleged an attack in barracks in August 1988.  The RO 
then requested details of the alleged episode when the 
claimant was beaten unconscious by a transportation officer.  
In early June 1998, the RO requested details concerning the 
alleged 1986 assault.  In her response, the claimant linked 
this event to treatment at St. Mary's Hospital.  

In November 1998 the RO requested that the claimant have 
individuals with knowledge of the alleged assault in the 
summer of 1986 provide statements.  The claimant was also 
requested to provide the dates of the alleged treatment at 
St. Mary's Hospital in 1986 and was requested to provide 
information about alternative sources of information to 
support the account of the alleged sexual assaults in 1978 
and 1986.  The claimant responded in November 1998 with a 
vague and general statement.  It appears that as best her 
comments can be interpreted, she was now describing the 
alleged "assault" in the 1980's as actually involving 
constant verbal and mental abuse rather than physical or 
sexual assault.  Her response to the request for information 
as to treatment in 1986 at St. Mary's was a copy of the May 
1988 report.  

In June 1998, the claimant alleged that "K" recalled the 
assault in 1986.  The claimant's son stated that he overhead 
"K" recall the episode in 1986 when the claimant was 
virtually beaten unconscious by a warrant officer.  The 
telephonic contact with "K" by the RO indicated that "K" 
recalled that the claimant was beaten, but she could not 
provide details.  In other words, there is no indication that 
"K" stated that the beating took place while the claimant 
was in any duty status with the armed forces.  The RO 
attempted to obtain written confirmation from "K".  The RO 
notified the claimant of this effort, of the failure of "K" 
to respond, and the RO requested that the claimant secure a 
statement, as the RO could not compel "K" to respond.   No 
response from "K" has been submitted.   Therefore, the 
Board concludes that the assertions concerning evidence from 
"K" do not even clearly attribute to "K" first hand 
knowledge of an event during a period of ADT or IDT.  The 
evidence of record directly from "K" demonstrates that "K" 
did not assert such knowledge of events during a period of 
military duty and, in fact, denied recollection of any 
details of the alleged event.  Moreover, "K" was asserted 
by the claimant to have knowledge about the alleged episode 
where she was beaten unconscious by a warrant officer.  As 
discussed above, when the RO sought information on this 
episode, the claimant provided references to the May 1988 
episode that clearly did not remotely approximate the story 
that the claimant was beaten unconscious. 

In reviewing this evidence, the Board finds it provides no 
credible support for the alleged rape in service in 1977-78 
or of any assault in the 1980's.  The inconsistencies of the 
claimant's accounts are patent.  She provides ever-changing 
dates.  She alters her core assertions about the number and 
quality of these events from multiple rapes to a rape, and 
from beating to verbal harassment.  One of her original 
assertions was that she had been raped multiple times, of 
which one was in service and the rest were not.  Her accounts 
thereafter mentioned only an alleged rape or rapes in 
service.  When requested to provide confirming detail about 
the alleged episode where a warrant officer supposedly beat 
her into unconsciousness in 1986, she responds with the 1988 
treatment records that contradict her story.  As one examiner 
noted, the alleged episode where she was beaten into 
unconsciousness by the warrant officer appears on inspection 
to be actually a reference to the episode in May 1988 
involving the contusion from the "head banging" incident. 

In light of all this other background, the Board finds the 
notation on the July 1990 psychological evaluation for Social 
Security significant.  That report expressly noted the 
claimant was seeking financial security and little motivation 
for employment.   

In sum, the Board finds that the claimant is not credible as 
to her evidentiary assertions advanced in support of her 
claim for benefits.  This finding is based upon the vast 
number of contradictions and inconsistencies in her 
assertions, the clear demonstration that when her accounts 
can be matched to objective contemporary medical evidence 
they are shown to be gross misrepresentations or flatly 
false, and her obvious interest in the outcome.  The Board 
further finds that the evidence presented by other parties 
that is based upon statements provided by the claimant is 
likewise entitled to no probative weight.  The mere 
repetition of the claimant's noncredible assertions by other 
parties in no way improves upon their probative value.  
Finally, the Board finds that statements presented by family 
members are not credible first because they are reliant upon 
the noncredible accounts from the claimant and second because 
of the obvious bias of the parties.

(C)  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

With regard to the appellant's own contention that she 
suffers from a psychiatric disability caused by her active 
service, the record does not reveal that she possesses any 
medical expertise, and she has not claimed such expertise.  
Nor is G.A.P. shown to have medical expertise.  Consequently, 
her lay medical assertions and those of G.A.P. to the effect 
that that she has any particular diagnosed psychiatric 
disability to that any current psychiatric disability was 
caused by service have no probative value.  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  The 
appellant is not competent to provide a medical opinion as to 
the etiology of her psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The positive medical evidence in support of the claim for 
service connection for an acquired psychiatric disability 
consists essentially of a statement on a prescription form 
dated in April 1995 containing an opinion, in part, that she 
"may have post traumatic stress from being raped in the 
Navy."  

Under the controlling regulatory provisions, service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor, and "credible" 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).

In this case, the Board finds that the appellant's 
contentions that she was sexually or physically assaulted 
during a period of service completely lack credibility for 
the reasons detailed above on pages 45 to 50.  Likewise, the 
Board has found that the evidence she has submitted to 
purport to verify this alleged stressor or stressors 
completely lacks credibility.  There is no other credible 
evidence of record to support her allegation of a stressor 
event in service.  In short, there is no verified stressor 
and thus the claim for service connection for PTSD must fail.

Moreover, the Board notes that the medical evidence 
supporting this theory of entitlement consists merely of a 
conclusory statement.  There is no background or medical 
reasoning provided to support the statement.  There is no 
indication of what evidentiary basis the examiner considered 
in providing the opinion.  In sum, the Board finds that 
beyond the lack of a verified stressor, the positive medical 
evidence in support of the claim is entitled to minimal 
probative value, if any.  In this regard, the Board further 
notes that the examiner would necessarily be forced to rely 
on the evidentiary assertions of the claimant as to the 
existence of subjective symptoms related to the alleged event 
in service to support the diagnosis.  The complete lack of 
crediblity of the claimant would negate any probative value 
in an opinion that relied upon her evidentiary assertions as 
to subjective symptoms related to an in-service event.  

As the Board noted within its most recent remand of this 
case, a review of the record reveals no medical evidence that 
supports the contention that any psychiatric disability, 
other than the alleged PTSD, is related to either the May 
1988 incident or to service.  The record is conspicuous for 
the fact that numerous physicians, both VA and non-VA, who 
have reviewed the record and examined the claimant have not 
linked any psychiatric disability to the claimant's period of 
ADT.  Since an acquired psychiatric disability is a disease, 
not an injury, there would be no legal basis to link it to a 
period of IDT.  Even assuming there would be a legal basis to 
link an acquired psychiatric disability to IDT, there is no 
competent medical evidence demonstrating such a link.

The VA psychiatric evaluation in October 1999 included a 
review of the appellant's claims folder.  Following review of 
the record and an examination, the physician stated that it 
was far fetched to believe there was any connection between 
head trauma and a psychiatric disability.  The Board finds 
this opinion is entitled to great probative weight as it was 
based upon a review of the record and an examination of the 
claimant.  

In summary, the service medical records do not support the 
claim that an acquired psychiatric disability was incurred or 
aggravated during a period of service.  The positive medical 
evidence in support of the claim is entitled to no probative 
weight.  The negative medical evidence against the claim is 
entitled to great weight.  The evidentiary assertions of the 
claimant or other lay parties are not competent to provide a 
medical diagnosis or opinion as to medical causation and lack 
crediblity as to those events within the competence of the 
claimant to report.  Under these circumstances, the benefit 
of the doubt doctrine is not for application.


IV.  Entitlement to Service Connection for the Residuals of a 
Head Trauma, Service Connection for Bunions, Service 
Connection for a Left Hip Disability, and Service Connection 
for a Low Back Disability  

(A)  Duty to Assist

The Board finds the record has been developed to the extent 
the cooperation of the claimant permits.  The duty to assist, 
as well as the mandates of the joint motion, have been 
satisfied for the reasons set out above to the extent the 
cooperation of the claimant permitted.

The joint motion raised several points with respect to the 
record.  The joint motion found that the medical evaluations 
conducted in October 1991 were incomplete in light of the 
Board's requests in its remand of September 1991 for 
specialists' opinions as to the etiology of the claimed 
conditions.  Following the joint motion, the Board remanded 
the claim.  The veteran has been afforded VA examinations and 
the necessary medical opinions have been obtained to the 
extent the cooperation of the claimant permitted.  Any 
perceived shortfall in the examinations or opinions is the 
result of the claimant's failure to cooperate, both with 
respect to her statements of medical history and her 
performance in the examination setting.  These medical 
opinions fail to support the appellant's claim and in fact, 
provide evidence against the appellant's claim.  Accordingly, 
the Board finds that the development requested by the Court 
through the joint motion has been fulfilled. 

The joint motion also mandated further development with 
respect to the dates when the claimant served on ADT, or IDT, 
especially with regard to the Army Reserve and Illinois 
National Guard.  As discussed above on pages 37 to 38, this 
has also been accomplished to the degree the cooperation of 
the claimant permits.  Accordingly, the Board finds the 
mandates of the joint motion have been satisfied with regard 
to these issues.

(B) Criteria

As discussed earlier, the appellant has only served either in 
ADT or IDT.  For reasons noted above, an appellant serving on 
IDT may receive compensation only for an injury, but 
generally not a disease, suffered during service.  (The Board 
notes in this context that a recent legislative change, 
Section 301 of the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, amended the 
provisions of 38 U.S.C.A. 101(24) to permit the grant of 
service connection for acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
ADT or IDT.  This change, however, has no bearing on the 
issues now before the Board and therefore it is not 
prejudicial to proceed to adjudicate the current claim 
without referral to the RO.) 

The U.S. Court of Appeals for the Federal Circuit has 
articulated, and the Court has recognized, "three exceptions 
to the law[-]of[-]the[-]case doctrine: (1) When the evidence 
at trial was substantially different from that in the former 
trial upon when the appellate court based its decision; (2) 
when the controlling authority has since made a contrary 
decision of law; and (3) when the appellate decision was 
clearly erroneous."  See Chisem v. Brown, 8 Vet. App. 364, 
375 (1995) (emphasis added), (citing Kori Corp. v. Wilco 
Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. 
Cir. 1985)).

As noted by the Board in January 1996, the statement by the 
General Counsel and the appellant's representative in the 
November 1994 concerning a "determination as to service 
incurrence of the alleged conditions which are the result of 
progressive disease rather than injury" is in direct 
conflict with a precedent opinion in which the VA General 
Counsel concluded that an appellant serving on inactive duty 
training (IDT) may receive compensation only for an injury, 
not a disease, suffered during that service.  VA O.G.C. Prec. 
Op. 86-90 (July 18, 1990).  The Board is bound by this 
interpretation of the term.  38 U.S.C.A. 7104(c) (West 1991).  
Moreover, in Brooks v. Brown, 5 Vet. App. 484 (1993), the 
Court, specifically citing to the July 1990 General Counsel 
opinion, concluded that service connection for persons on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  

Accordingly, to the extent that the joint motion purports to 
require the Board to consider whether service connection may 
be granted for a disease incurred during IDT, such action 
would be ultra vires, and thus an exception to the law of the 
case doctrine.  

(C) Discussion

Generally, the appellant has contended that her bunions are 
the result of extensive marching during service.  The 
appellant also appears to indicate that her left hip 
disability and low back disability are the result of carrying 
heavy loads during her service.  She has attributed other 
disabilities to head trauma allegedly sustained in service.  

Once again, the Board must find that the appellant's 
evidentiary assertions regarding this issue are not credible.  
There is no opinion from any health care provider that the 
Board believes deserves any probative value has associated 
these disabilities with the appellant's service.  Still more 
remarkably, several evaluators have failed to indicate that 
these disorders even exist.  

(i) Head Trauma

With regard to the claim of service connection for the 
residuals of head trauma, the Board must note that much of 
the analysis cited above with regard to the claim of service 
connection for an acquired psychiatric disability is also 
applicable to this claim.

The positive evidence supporting her claim consists primarily 
of her own evidentiary assertions.  For example, when she 
appeared for a VA examination in July 1988, on a January 1989 
medical history form and in a number of statements 
thereafter, she reported she sustained a "concussion" in 
May 1988.  The claimant is not competent to diagnosis of 
"concussion" or to provide an opinion as to medical 
causation of a disability due to head trauma.  Thus, her 
statements that she sustained a "concussion" in May 1988 
have no probative value, nor do any of her explicit or 
inferred allegations of medical causation. 

Other positive evidence includes the undisputed fact that the 
claimant sustained a "head bang" on May 15, 1988.   When 
she was seen two months later in July 1988 at a VA facility 
in Louisville, she reported a "concussion" two months 
earlier with various symptoms.  Although the mental status 
and neurological evaluations were normal, that medical 
provider noted a probable post concussion syndrome.  But that 
evaluator also indicted that the condition would resolve in 
the next six to eight weeks, and instructed the claimant to 
return for treatment only if the symptoms persisted.  There 
is no indication she returned for treatment.  The Board must 
find that this assessment provides very little support for 
the veteran's claim.  First, there is no indication that the 
notation of probable concussion was based upon review of 
actual records pertaining to the episode, which disclosed a 
contusion, not a concussion.  In any event, the medical 
provider clearly indicated he expected no chronic residual 
disability and that she was to report back if symptoms 
persisted.  Since she did not report back, this opinion 
supports the conclusion that the "head bang" of May 1988 
produced no chronic residuals. 

In contrast to this extremely weak positive evidence, the 
negative evidence is vastly greater in quantity and carries 
far more probative weight.  The clinical evaluation at St. 
Mary's Hospital immediately after the May 1988 incident 
resulted in a diagnosis of headaches secondary to contusion.  
There was no indication of disabling residuals and she was 
sent home in stable condition.  When she was seen at the same 
facility the next month, again the clinical evaluation was 
negative and the diagnosis was multiple system complaints 
with nothing emergent found.  Thus, the contemporaneous 
records fail to disclose that the contusion produced 
disabling residual disability.

The subsequent medical opinions on this issue plainly 
demonstrate there is no residual disability related to this 
head trauma.  A VA neurological evaluation performed in May 
1989 involved review of the record.  The physician noted the 
neurological evaluation and an EEG were normal.  He concluded 
that there was no logical connection between the multiple 
somatic complaints of the claimant and the contusion, not 
concussion, she sustained in May 1988.  The Board finds this 
opinion is entitled to great weight since it was based upon a 
review of the record and current findings and directly 
addressed question of whether the May 1988 head trauma 
resulted in chronic disability.

In a May 1996 neurological evaluation, it was indicated that 
the appellant did not give a clear-cut history of migraine 
headaches.  The appellant indicated that she had a headache, 
but she provided no consistent history as to frequency.  
There were no significant findings on neurological 
evaluation.  This negative evidence is also entitled to 
probative weight since it discloses the absence of residuals 
of the head trauma.

The VA psychiatric evaluation in October 1999 included a 
review of the appellant's claims folder.  Following this 
review and an examination, the physician stated that there 
did not appear to be any residuals from a head trauma.  The 
physician further found that it was far fetched to believe 
there was any connection between head trauma and a 
psychiatric disability.  Finally, the VA neurological 
evaluation in November 1999 included a review of the record 
and an examination.  The physician concluded that he did not 
find any permanent neurological deficit as a result of a head 
injury sustained in 1988.

In light of the above, the Board concludes that the negative 
evidence is overpowering that the claimant has no residual 
disability due to head trauma in service. 

(ii) Bunions

The claimant has advanced evidentiary assertions that her 
bunion disorder is due to shoes she wore while performing 
military or naval service.  She placed the onset of the 
disability in the 1970's.  

The only medical evidence submitted by the claimant to 
support her claim for service connection for bunions is a 
January 2001 private medical report indicating that the 
appellant had been seen approximately fifteen years earlier 
for problems with her bunions.  The physician had not seen 
her since that time.  Although the report contains the 
claimant's evidentiary assertions that the condition occurred 
in 1976 as a result of wearing combat boots in the Navy, and 
the medical provider noted that ill fitting shoes could 
contribute to a bunion disorder, he did not link her bunion 
disability to service.  

In contrast to her recollections, the available medical 
evidence from service fails to reflect complaints, statements 
of medical history or findings of a bunion disorder between 
1975 and 1984.  This covers the period the disorder allegedly 
developed.  The examiner at a January 1989 quadrennial 
evaluation for the reserve unit noted a "severe" bunion on 
the veteran's first toe.  A prescription form dated in May 
1996 refers to an infected bunion on the right big toe.  The 
appellant testified before a hearing officer in August 2000 
that she had never received treatment for a bunion condition 
in service.  As the Board has noted, her unsupported 
evidentiary assertions generally carry little credibility, 
however, in this particular instance her testimony is 
consistent with the contemporaneous medical evidence.  

The claimant lacks medical expertise to provide a competent 
opinion as to the etiology of disorders not perceptible to 
lay person.  Espiritu, supra.  The situation is made more 
challenging by the face that the claimant never had more than 
ADT or IDT.  There is no competent medical evidence placing 
the onset of a bunion disorder during any period of relevant 
service.  The available medical evidence is entirely negative 
for the presence of a bunion disorder linked to any form of 
service.  The incidental notation of a bunion on a 
quadrennial evaluation in 1989 provides no basis to link the 
disability to her reserve service.  

At an October 1999 VA evaluation of the appellant's feet, the 
examiner noted that the appellant used a cane.  The examiners 
specifically observed, however, that the appellant walked 
very briskly up to the counter without her cane and did not 
seem to have any problems that she reported during the time 
of her physical.  Detailed evaluations of the appellant's 
feet were noted.  The diagnosis included hammertoes and 
bilateral corns.  The examiner did not associate this 
disability with the appellant's service.

At the November 1999 VA "joints" examination, it was 
indicated the appellant's claims file had been reviewed and 
her multiple musculoskeletal complaints were noted, including 
bilateral foot pain.  The examiner concluded that there was 
no etiological relationship between the appellant's military 
service and the development of hallux valgus.  The examiner 
also stated that, in his estimation, it was safe to conclude 
that there was no relationship on an etiologic basis between 
the appellant's past military service and injuries and the 
development of hallux valgus.  

With respect to the examinations in October and November 
1999, the Board first notes that they fail to demonstrate a 
disability due to a bunion disorder, even assuming a bunion 
disorder is present.  The examiner did note yet again the 
disjunction between the claimant's subjective complaints and 
the objective findings, as well as her observed behavior 
before the formal testing.  The evaluators also provided a 
competent medical opinion, based upon review of the record 
and examination of the claimant, that there was no 
etiological relationship between diagnosed disabilities of 
the feet and service.  

The Board finds these examinations fulfilled the duty to 
assist and the mandate of the joint motion to the extent the 
cooperation of the claimant permitted.  The conduct of the 
claimant and her unreliable history presented the evaluators 
with a difficult situation and they provided examinations and 
opinions that were as adequate as the cooperation of the 
claimant permitted.  VA discharged its obligations and any 
shortfall is wholly the fault of the claimant.

It is clear from the above evidence that there is no 
contemporaneous evidence demonstrating a bunion disability in 
a period of service.  There is no competent medical evidence 
linking a bunion disability, if present, to a period of 
service.  Indeed, at this time the record by no means 
contains competent medical evidence establishing the presence 
of a disability due to a claimed bunion disability as opposed 
to other disorders of the feet that clearly are not related 
to service.  Accordingly the Board finds that the negative 
evidence is overwhelming that there is no link between a 
period of service and a claimed bunion disability. 

(iii) Left hip

The positive evidence in support of the claim comprises 
essentially the claimant's evidentiary assertions.  The 
medical evidence includes a service medical record 
documenting that in February 1977, the appellant sustained a 
bruise following a fall from a top bunk.  A diagnosis was 
noted of left hip contusion.  Also at the time of the May 
1988 "head bang" incident, the claimant provided complaints 
that included left hip symptoms.  At an evaluation for that 
Social Security Administration performed in February 1990, 
she provided a detailed history that included physical abuse 
from each of her husbands.  The physician noted a slight 
restriction of motion in the left hip.  The neurological 
evaluation was normal.  Also, a September 1995 radiographic 
report indicated an impression of arthritis of the hip and 
sacro-iliac joints with no obvious fracture, dislocation or 
bone distraction.

The negative evidence consists of a large number of service 
department reports of medical history dated from 1979 to 1984 
that expressly denied all relevant symptoms or a 
hospitalization for any relevant disorder.  The corresponding 
Report of Medical Examination accompanying these medical 
histories reflects normal findings for all relevant areas.  
Likewise, a June 1985 examination for civilian employment 
with the Federal Government is negative for pertinent 
history, complaints or findings.

When the claimant was seen in conjunction with the May 1988 
incident, both in May and June 1988, clinical evaluation was 
negative for organic pathology of the left hip.  When the 
claimant was seen in July 1988 at a VA facility in 
Louisville, no pathology of the left hip was noted. 

When VA examined her in October 1991, X-rays of the left hip 
were interpreted as normal.  There was a slight restriction 
of left thigh flexion, but no abnormality of the left hip was 
reported, nor was the slight restriction of the left thigh 
motion linked to a hip disability.

At a May 1996 VA examination, there was no evidence of 
abnormality found in the knees or the hips.  In a May 1996 
evaluation of the appellant's hip, no pathology was found in 
the hips at that time.  At the November 1999 VA Joints 
examination
the examiner noted the veteran refused radiographic 
examination.  The examiner then provided an opinion that 
although definite conclusions could not be drawn regarding 
the left hip pending radiographic examination, he believed 
that there would appear to be no etiologic relationship 
between the appellant's injury and the development of a left 
hip intertrochanteric bursitis. 

The Board concludes that the negative evidence clearly 
outweighs the positive evidence in support of the claim.  
There is no competent medical evidence linking a left hip 
disability to service.  There is competent medical evidence 
indicating there is no link between a left hip disability and 
service.  

(iv) Low Back

The appellant has not alleged that she has a disorder of the 
low back that she can attribute to a specific incident or 
injury while she was engaged in IDT or in ADT.  Essentially, 
she asserts that she has problems with her low back that she 
attributes to the general rigorous nature of her service, 
which entailed carrying packs and other equipment.  

In terms of positive evidence in support of her claim, this 
consists of her lay evidentiary assertions.  These assertions 
are not competent to provide a medical diagnosis or an 
opinion as to medical etiology of a low back disability.  She 
has also submitted an April 1995 prescription form, 
apparently signed by a physician that indicated the veteran 
experienced back pain and DJD.  The Board notes that his form 
contains no findings, no indication that it was based on 
radiographic studies and no medical rationale.  It does not 
associate the claimant's back disability with a period of 
service.  In sum, there is no competent medical evidence 
demonstrating that she now has any back disability linked to 
any period of service.

The Board finds the negative evidence is overwhelming.  In 
general and certainly prior to 1988, the medical records and 
the various military reserve units with which the appellant 
served do not show any complaints referable to the low back 
injury and normal findings were reported on periodic 
examinations with regard to the spine.  

At the time of the May 15, 1988 "head banging" episode, the 
claimant provided subjective complaints about a spinal 
flexion and "motion discomfort" pain in the spine.  The 
relevant May and June 1988 treatment records from St. Mary's 
Hospital, are negative for objective evidence of back 
disability.  On the later occasion, the diagnosis was 
multiple system complaints with nothing emergent found.  When 
she again was seen at in July 1988 at a VA facility in 
Louisville there were no complaints or findings of a back 
disability.  Again at the quadrennial Reserve examination in 
January 1989, her medical history claim of back pain was 
unsupported on clinical evaluation.  

Thereafter, at the time of examinations and evaluations for 
the Social Security Administration and the Office of 
Personnel Management in 1989 and 1990, she provided a history 
of numerous beatings, strangulation, auto and motorbike 
accidents.  The relevant assessments included osteoarthritis 
of the spine, however this assessment was not supported by X-
rays findings and was not associated with any period of 
service.

When VA examined her in October 1991, she reported a host of 
subjective complaints involving multiple systems.  She 
specifically complained of pain in the thoracic area.  X-rays 
of the lumbar spine at that time reveal no abnormalities and 
the examining physician reported no tenderness of the back.  
The orthopedic specialist who examined her indicated that 
chronic strain of the lumbosacral spine should be ruled out.  
Although X-rays of the lumbar spine were within normal 
limits, a diagnosis of chronic strain of the lumbosacral 
spine was reported.  There were, however, no objective 
findings to support this assessment and it was not linked to 
any period of service.   

In a November 1999 "joints" examination, it was indicated 
the appellant's claims file had been reviewed and her 
multiple musculoskeletal complaints were noted.  As the 
examiner observed, her history was inconsistent with the 
contemporaneous records.  She refused further radiographic 
assessment of her lumbar spine and pelvis.  The examiner 
expressly noted that with respect to the appellant's lumbar 
spine, there was "no consistency between her complaints and 
the physical examination."  Her manual motor testing was 
strikingly abnormal, but this appears to reflect a 
supratentorial component.  The examiner further commented 
that although definite conclusions could not be drawn 
regarding the lumbar spine pending radiographic examination, 
the examiner stated that there would appear to be no 
etiologic relationship between the appellant's aforementioned 
injury and the development of lumbar spondylosis.

The Board must point out that although the examiner noted 
that no radiographic studies were available for review, the 
record shows that X-ray studies for VA in 1991 were negative 
for abnormalities.  Thus, even assuming the physician did not 
review this evidence, it is clear beyond reasonable dispute 
that as late as three years after the 1988 incident, and well 
after the claimant first alleged that carrying a pack in 
service caused a back disorder, there was no radiographic 
evidence of abnormality.  None of the notations of arthritis, 
or degenerative joint disease, are shows to be based upon 
radiographic studies and, in any event, none of the medical 
reports link arthritis, if present, to a period of service.  

Moreover, the record documents the claimant's refusal to 
cooperate for back X-rays, and her obvious noncooperative or 
even manipulative behavior at the examination.  This 
adversely affected the good faith effort of the examiner to 
provide an opinion based upon an examination and 
comprehensive review of the record as to the nature, if any, 
of any current back pathology, as well as its etiology.  As 
discussed above, the Board finds VA fully met its obligations 
to attempt to fully develop the record under the mandates of 
the duty to assist and the joint motion, including the 
provision of a VA examination and medical opinion.  Any 
shortfall is overwhelmingly due to the lack of cooperation or 
even manipulation of the claimant.  

Accordingly, the Board finds the negative evidence clearly 
outweighs the positive evidence in support of the claim for 
service connection for a back disability.  Under such 
circumstances, the benefit of the doubt doctrine is not for 
application.

Conclusion

Although the appellant is entitled to the benefit of the 
doubt when the evidence supporting a grant of her claims and 
the evidence supporting a denial of his claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).  As stated by the Court, where the 
"preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt doctrine has no 
application.  Id. at 56.  "A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in 'an approximate balance.'"  Id. 
at 58.  In this case, for the reasons cited above, the 
preponderance of the evidence is against these claims.  

Finally, the Board must emphasize that this matter 
illustrates why VA does not have limitless resources to 
expend under the duty to assist.  According to the VA Claims 
Processing Task Force, Report to the Secretary of Veterans 
Affairs, October 2001, as of August 21, 2001, there were 
668,000 cases pending within the Veterans Benefits 
Administration (VBA).  This number includes what were 
described as 93,000 appeals and 31,000 duty to assist cases.  
In 1990 there were 394,748 cases pending.  Id., p. 9.  As the 
Task Force noted:

In 1991, VBA began experiencing an increase 
in the volume of pending claims.  VBA cited 
several reasons for the increased backlog of 
claims including the impact of judicial 
review, military downsizing, the Gulf War, 
increasingly complex claims, the changing mix 
of claims, and staffing levels.  The advent 
of Judicial Review in 1988, and its 
consequences, while certainly a contributing 
factor to the complexity of VBA's workload, 
is but another legislative fact of life that 
has always been, and will continue to impact 
VBA's workload.

Id., at 10.  The Board further notes that the claims backlog 
not only results in delay, but also may result is the denial 
of benefits if veteran's die while their claim is pending.  
VDA de Landicho v. Brown, 7 Vet. App. 42 (1994).  

In the judgment of the Board based on over two decades of 
experience, the resources devoted to this matter by the RO 
would probably equal those required to process a dozen to a 
score of original claims.  The resources expended by the 
Board would probably equal those expended on at least six to 
ten appeals.  These are  conservative estimates.  Those 
delayed claims would have resulted on average in the grant of 
numerous benefits with regard to original claims and probably 
about two to four appeals.  The Board is not proposing or 
implying that there is or should be any fixed ration of VA 
resources that are available in an individual case under the 
duty to assist.  The Board is highlighting that the 
unreasonable expenditure of resources in an individual case 
does have very real costs not simply to the administrative 
functioning of the claims process, but to other individual 
claimants, even if they can not be specifically identified.  
For the reasons set forth above in detail, the Board finds 
that further pursuit of these matters would effectively 
absolve the claimant of any duty to cooperate.  Indeed, the 
record shows that under the rubric of the duty to assist, VA 
very nearly has been charged with the task of proving the 
claims.  Not only has VA been set to prove the claims, but 
also the claimant's conduct has been at best passive when her 
cooperation is necessary, or has even appeared to be actively 
obstructive, whether intentionally or not.   The Board finds 
no legal or policy reason why this can be tolerated or 
encouraged at the expense of other potentially meritorious 
claims. 



ORDER

Entitlement to service connection for an acquired psychiatric 
is denied. 

Entitlement to service connection for the residuals of a head 
trauma is denied.  

Entitlement to service connection for bunions is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

